01/27/2021


         IN THE SUPREME COURT OF THE STATE OF MONTANA                              Case Number: DA 20-0477

                     No. DA 20-0477
ROBYN DRISCOLL; MONTANA DEMOCRATIC PARTY; AND
DEMOCRATIC SENATORIAL CAMPAIGN COMMITTEE,

                    Plaintiffs and Appellees,

v.

CHRISTI JACOBSEN, in her official capacity as Montana Secretary of State,

                    Defendant and Appellant.


                                     ORDER

      Upon consideration of Appellant Christi Jacobsen’s motion for a 30-day

extension of time, and good cause appearing therefor,


      IT IS HEREBY ORDERED that Appellant is granted an extension of time to

and including March 5, 2021, in which to prepare, serve, and file its opening brief.




                                                                        Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                            January 27 2021